Title: From Alexander Hamilton to Louis André Pichon, 6 August 1802
From: Hamilton, Alexander
To: Pichon, Louis André



New York Aug 6. 1802
Sir

At the request of Capt Du Buisson, I have the honor to send you two documents one of which is the copy of an Arbitration Bond between Mr. Roget and himself, the other the copy of an award, which has been made pursuant to the submission.
As Mr. Roget makes difficulties about the performance of the award (though given unanimously and under circumstances very obligatory upon his candour) Capt du Buisson is anxious that the result may be known to you—in the hope that it may interest your good offices to secure him satisfaction out of the fund still remaining of the proceeds of the Peggy and her Cargo.
He desires it to be understood that he opposes as far as the law will permit the payment in future of any part of that fund to Mr. Roget or to any other person except himself ’till he shall have been satisfied agreeably to his rights under the award.
I regretted very much that the expectation you gave us of a visit to this City was not fulfilled. It would have given Mrs. Hamilton & myself particular pleasure to have received Madame Pichon and yourself at our Country seat where we can promise you at least cool and wholesome air.
With much esteem & consideration   I have the honor to be   Sir   Yr. Obed servt

A Hamilton
Mr. De Pichon &c

